COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Annunziata and
            Senior Judge Coleman


CJW MEDICAL CENTER AND
 ASSURANCE COMPANY OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 3246-02-1                         PER CURIAM
                                                APRIL 8, 2003
JACQUELINE V. PAYNE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Lisa Frisina Clement; PennStuart, on brief),
             for appellants.

             (D. Scott Gordon, on brief), for appellee.


     CJW Medical Center and its insurer (hereinafter referred to

as "employer") contend the Workers' Compensation Commission

erred in reversing the deputy commissioner's credibility

determination and finding that Jacqueline V. Payne (claimant)

proved she sustained an injury by accident on November 15, 2001

arising out of and in the course of her employment.       Upon

reviewing the record and the parties' briefs, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "In

order to carry [the] burden of proving an 'injury by accident,'

a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).    Factual findings made by the commission will be

upheld on appeal if supported by credible evidence.     See James

v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d

487, 488 (1989).

     In ruling that claimant sustained her burden of proof, the

commission found as follows:

             The medical records support the conclusion
             that the claimant's low back pain was caused
             by "her reported injury at work on November
             15, 2001." In the history given by the
             claimant to Dr. [Richard M.] Conyers, she
             "reported" that she was injured when she was
             "bumped" or "shoved" by a fellow employee at
             approximately 5:30 p.m. on November 15,
             2001. Although she also reported to
             Dr. Conyers that she felt more severe pain
             at 7:30 p.m. on November 15 when she bent
             over to pick up something, it is clear from
             the medical records that her pain merely
             grew worse at that time-it did not start
             when she bent down. Under the
             circumstances, we interpret Dr. Conyers'
             conclusion that the claimant's low back pain
             is "causally related to her reported injury
             at work on 11/15/01" as referring to the
             injury sustained at the time of the
             claimant's impact with Ms. Johnson, the pain
             that became more severe later in the
             evening.


                                - 2 -
               The conclusion that the claimant's low
          back pain was caused by the incident at
          5:30 p.m. is further supported by the
          credible testimony given by the claimant at
          the hearing. She testified that she felt
          pain immediately upon impact with Ms.
          Johnson and that the pain continued and
          ultimately grew worse when she bent over
          approximately two hours later. Nor is
          Ms. Johnson's testimony inconsistent with
          the claimant's description of her injury.
          Although Ms. Johnson denies intentionally
          striking the claimant, she concedes it is
          possible that she could have accidentally
          hit the claimant with the linen she was
          carrying.

     Claimant's testimony, coupled with Dr. Conyers' medical

records and opinions, constitutes credible evidence to support

the commission's finding that claimant proved she sustained an

injury by accident arising out of and in the course of her

employment on November 15, 2001.   "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's findings."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     Employer argues that the full commission failed to consider

the credibility findings of the deputy commissioner in finding

that claimant sustained her burden of proving that she suffered

an injury by accident arising out of and in the course of her

employment.   Our review of the deputy commissioner's opinion

shows that he did not make any specific credibility

determination based upon the appearance and demeanor of the

                              - 3 -
witnesses or the content of the evidence.   Rather, he simply

weighed the testimonial and medical evidence, and concluded that

claimant failed to sustain her burden of proof by a

preponderance of the evidence.   On review, the full commission

was free to make different findings of fact than those made by

the deputy commissioner.   See Virginia Dep't of State Police v.

Dean, 16 Va. App. 254, 257, 430 S.E.2d 550, 551 (1993).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 4 -